Order entered July 14, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00299-CV

    HERITAGE NUMISMATIC AUCTIONS, INC. D/B/A HERITAGE AUCTIONS,
                            Appellant

                                            V.

                                 HUGH STIEL, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-09220

                                         ORDER
       We GRANT appellee’s July 13, 2016 unopposed motion to extend time to file his brief

and ORDER appellee’s brief due no later than August 16, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE